Citation Nr: 0902278	
Decision Date: 01/22/09    Archive Date: 01/29/09

DOCKET NO.  07-22 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel
INTRODUCTION

The veteran served on active duty from February 1991 to 
December 1994.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review. 

A video conference hearing was held in December 2008, with 
the veteran sitting at the Muskogee RO, and Kathleen K. 
Gallagher, a Veterans Law Judge (VLJ), sitting in Washington, 
DC.  The VLJ was designated by the Chairman to conduct the 
hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002 & Supp. 
2007) and is rendering the determination in this case.  A 
transcript of the testimony is in the claims file.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has not been shown to have a current 
bilateral hearing loss disability for service connection 
purposes pursuant to 38 C.F.R. § 3.385.

3.  Tinnitus has not been shown to be casually or 
etiologically related to service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 
(2008).

2.  Tinnitus was not incurred in active service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA), which imposes a duty on VA to notify and 
assist veterans in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2008).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the veteran and his/her representative, if applicable, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the veteran of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the veteran is expected to provide; and (4) 
must ask the veteran to provide any evidence in his/her 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the veteran with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
veteran of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

The Board finds that the VCAA duty was satisfied by a letter 
sent to the veteran in August 2006.  The letter addressed all 
required notice elements, including the relevant rating 
criteria and effective date provisions, and was sent prior to 
the initial unfavorable decision by the AOJ.  Therefore, the 
Board finds that VA has fulfilled its duty to notify under 
the VCAA.

Under the VCAA, VA also has a duty to assist the veteran in 
the development of a claim.  This includes assisting the 
veteran in procuring service medical records and other 
relevant treatment records and providing a VA examination 
when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
Here, VA obtained the veteran's service medical records and 
VA treatment records.  Additionally, the veteran was afforded 
a VA examination in July 2008.  The Board, therefore, finds 
that the VCAA duty to assist has also been satisfied. 


LAW AND ANALYSIS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for organic diseases of the nervous 
system, such as bilateral hearing loss, may be established on 
a presumptive basis by showing that the disease manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service.  38 C.F.R. §§ 
3.307(a)(3), 3.309(a).

VA has specifically defined the term "disability" for 
service connection claims involving impaired hearing.  38 
C.F.R. § 3.385. "[I]mpaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent."  38 
C.F.R. § 3.385.  The threshold for normal hearing is from 
zero to 20 decibels, and higher threshold levels indicate 
some degree of hearing loss.  See 38 C.F.R. § 3.385; see also 
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

In considering all of the evidence of record under the laws 
and regulations as set forth above, the Board concludes that 
the veteran is not entitled to service connection for 
bilateral hearing loss and tinnitus.  There were no in- 
service findings of bilateral hearing loss or tinnitus.  
Although the veteran currently has tinnitus, it has not been 
shown to be etiologically related to service.  Further, the 
veteran does not have bilateral hearing loss pursuant to 38 
C.F.R. § 3.385.  As such, without a current disability, 
service connection for bilateral hearing loss cannot be 
granted and without a nexus to service, service connection 
for tinnitus cannot be granted.

The veteran's November 1994 separation examination and report 
of medical history were negative for complaints, treatment, 
and diagnosis of bilateral hearing loss and tinnitus.  On the 
authorized audiological evaluation in November 1994, pure 
tone thresholds, in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
0
0
LEFT
10
10
5
5
0

Importantly, the veteran's ears and drums were found to be 
clinically normal on the separation examination.  As such, 
the veteran was not shown to have bilateral hearing loss or 
tinnitus during active service.

Additionally, the post service medical evidence reflected 
that the veteran first reported bilateral hearing loss and 
tinnitus to a medical professional approximately 12 years 
after service.  The veteran's first post-service notation of 
tinnitus was in a June 2006 VA treatment entry wherein he 
claimed he had bilateral tinnitus since his time in service.  
The veteran also stated in his December 2006 notice of 
disagreement (NOD) that he had a VAMC audiological evaluation 
in October 2006; however, the veteran's VAMC treatment 
records dated through March 2008 are of record, and it does 
not appear that such an audiological evaluation was 
conducted.  In any event, the veteran stated in his December 
2006 statement that the October 2006 treating physician told 
the veteran that he had tinnitus, not that it was related to 
his service or that he had been suffering from tinnitus since 
his time in service. 

In July 2008, the veteran underwent a VA audiological 
examination.  At the examination, the veteran reported 
working as a radio operator and as a rifle/pistol coach 
during services.  He stated that he had post-service 
recreational noise exposure, to include hunting, loud 
music/concerts, riding a motorcycle and lawn equipment 
operation, as well as post-service occupational noise 
exposure as a firefighter, but stated that he used hearing 
protection for these activities.  On the authorized 
audiological evaluation performed, pure tone thresholds, in 
decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
0
15
LEFT
10
10
15
5
5

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 96 in the left ear.  After 
reviewing the veteran's claims file, the examiner reported 
that the examination revealed normal hearing bilaterally.  
She therefore stated that in her opinion, it was not likely 
that the veteran's claimed hearing loss was related to 
military service, because there was currently no hearing 
loss.  She continued that in her opinion, it was less than 
likely that the veteran's reported tinnitus was related to 
military service, as there were no reports of tinnitus or 
hearing loss found in his claims file, and he reported 
working as a fire fighter since 1995 in a noisy environment 
with sirens, as well as a reported history of recreational 
noise exposure.  Therefore, the examiner concluded that it 
was as likely as not that the veteran's reported tinnitus was 
related to post-military noise exposure either through his 
occupation or recreational activities. 

Regarding the claim for bilateral hearing loss, the Board 
notes that the veteran's audiological findings on the July 
2008 VA examination do not meet the criteria for hearing loss 
pursuant to 38 C.F.R. § 3.385.  As such, the veteran does not 
have bilateral hearing loss for VA purposes.  Service 
connection requires evidence that establishes that the 
veteran currently has the claimed disability.  See Degmetich, 
104 F. 3d at 1332; Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Without a current disability, the veteran's claim 
for service connection for bilateral hearing loss cannot be 
granted.

Turning to the claim for tinnitus, the Board notes the 
veteran's testimony at his December 2008 personal hearing, 
stating that his post-service noise exposure was limited due 
to the use of hearing protection and that in his opinion, his 
tinnitus was caused by noise exposure during his active 
service.  Regarding the veteran's statements that he has had 
tinnitus since service, the Board acknowledges that he is 
competent to give evidence about what he experienced; i.e., 
the he has experienced ringing in his ears.  See Charles v. 
Principi, 16 Vet. App. 370, 374 (2002) (finding veteran 
competent to testify to symptomatology capable of lay 
observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(noting competent lay evidence requires facts perceived 
through the use of the five senses).  However, the veteran is 
not competent to testify that he developed tinnitus from 
noise exposure during service.  Where a determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  There is no indication in the record 
that the veteran is a physician or other medical 
professional.  Therefore, as a layperson, he is not competent 
to provide evidence that requires medical knowledge because 
he lacks the requisite professional medical training, 
certification and expertise to present opinions regarding 
diagnosis and etiology.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); see also Voerth v. West, 13 Vet. App. 117, 
119 (1999) (unsupported by medical evidence, a claimant's 
personal belief, no matter how sincere, is not probative of a 
nexus to service).  Therefore, the veteran's statements 
regarding etiology do not constitute competent medical 
evidence on which the Board can make a service connection 
determination.

In conclusion, the Board finds that the veteran's claims of 
bilateral hearing loss and tinnitus have not been shown to be 
related to service.  The service medical records were absent 
for any indications of bilateral hearing loss or tinnitus, 
and the more persuasive evidence of record indicates that the 
veteran does not have bilateral hearing loss for VA purposes, 
nor that his tinnitus was caused by his active service.  
Additionally, the evidence does not support service 
connection for bilateral hearing loss by a presumptive basis 
because there is no competent medical evidence showing that 
the veteran had hearing loss that manifested itself to a 
degree of 10 percent or more within one year from the date of 
his separation from service.  38 C.F.R. §§ 3.307(a)(3), 
3.309(a).  

Therefore, the Board finds that a preponderance of the 
evidence is against the veteran's claims for entitlement to 
service connection for bilateral hearing loss and tinnitus.  
Because the preponderance of the evidence is against the 
veteran's claims, the benefit of the doubt provision does not 
apply.  38 U.S.C.A. § 5107(b).  As such, service connection 
for bilateral hearing loss and tinnitus must be denied.  38 
C.F.R. § 3.303.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


